Brewer, J.,
concurring: I concur in the conclusion reached by the Chief Justice; and in so doing I do not consider that I am in any manner departing from the views expressed by this court in the opinion filed in the case of Thacher v. Comm’rs, 13 Kas. 182. I concurred in that opinion when it was filed; I still think it correct as a decision of the question then presented. In that case we held that the county was liable for the fees of attorneys employed by the county board in defending a suit brought against it to compel certain *678action by it in reference to a township election for the voting of bonds; but I think there is a clear distinction between that case and this. In that case we said: “When any duties are imposed upon the commissioners by law, it should be presumed that such duties are imposed upon the commissioners as the agents of the county, unless the contrary clearly appears.” With that rule thus stated I am entirely satisfied, and in that opinion we endeavored to point out, and I think did successfully, that the duties were imposed upon the county board as a county board, and without reference to the fact that the particular township was mainly interested, and to be affected by its action. That decision was made in 1874. The act under which these proceedings were had was passed thereafter and by the legislature of 1876, and in providing for the voting of bonds by counties, cities, and townships, prescribes that “the county commissioners for such county or township, or the mayor and council for such city, shall cause an election,” etc. Several times in the act this expression is used. Now it seems to me that this indicates that the legislature by this legislation intended that the county commissioners should act for the township just as in a similar case they act for the county, or the mayor and council for the city. If they are acting for the township, then pro hac vice they are officers of the township; their action is the action of the township, and binding upon it. I see no reason why they may not be constituted officers of the township for this purpose, even though they are the general agents and officers of the county. I suppose the case is the same as if the petition was required to be filed with the district judge, and he directed to order the election.
Again, by § 5 of the old act, the'board of county commissioners was required to order the county clerk to make the subscription in the name of the township, and also to issue the bonds in the name of the township. By § 5 of the present act, all this is required, but in addition the statute prescribes that “the board of county commissioners for and on behalf of such county or township shall order,” etc., thus fur*679ther indicating that the legislature was constituting the commissioners the agents of the township. So far as anything appears in this act in reference to the conduct of the election and the eanváss of the votes, it signifies nothing; for its provisions are simply in harmony with those of the general election law. So that I think it may fairly be said in accordance with the reasoning of the case of 13 Kas., supra, that it clearly appears that the county commissioners are by this act constituted the special agents of the township, and that their action in ordering the election and causing notice thereof to be published is that of the township, and that for which it is responsible.
It will be borne in mind, in support of this conclusion, that there is eminent justice in this, in that the matter is one of special interest to the township. It is initiated by petition of the tax-payers of the township; the bonds are authorized by its vote, and when issued are binding only on it; and the stock of the railroad company, when issued for the bonds, belongs to it, and is to be placed in the hands of its treasurer.
I am constrained, therefore, to concur with the Chief Justice, and sustain the ruling of the district court.